Citation Nr: 1811764	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-46 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for Morton's neuroma, left third metatarsal, residual of a stress fracture.

2.  Entitlement to service connection for a left foot disorder, other than Morton's neuroma.

3.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the Army from June 1985 through August 1985 and from July 1986 through September 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2017 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected Morton's neuroma warrants a higher rating.  During his September 2017 Board hearing, the Veteran testified that the condition of his foot, including his Morton's neuroma, had worsened.  He described disabling pain and articulated several foot, ankle and leg issues that he attributed to the Morton's neuroma and related surgeries.  

The Veteran underwent VA medical examinations for his left foot in June 2009 and March 2016.  Unfortunately, the March 2016 examination failed to respond fully to the disability benefits questionnaire that guided it, failed to take note of available imaging, and failed to identify a condition for which the examination was being provided; thus the examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Ardison v. Brown, 6 Vet. App. 405, 407 (2007) (A medical opinion is adequate when it... describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one.").  Moreover, because of its remoteness in time and the Veteran's testimony that his symptomatology has worsened, the Veteran's June 2009 VA foot examination is also an inadequate basis on which to evaluate the current level of severity of his foot problems, including his Morton's neuroma.  As there is an assertion of worsening symptomatology for the left foot, including the Morton's neuroma, a remand is warranted to ensure that the record contains evidence of the current severity of the Veteran's Morton's neuroma disability.  

The Board notes that service connection for the left foot disorder, other than Morton's neuroma, is inextricably intertwined with the Veteran's service-connected Morton's neuroma, and as such must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

With regard to the claim of entitlement to service connection for a left leg disorder, the Board notes that the record does not show that the Veteran has a current diagnosis of a left leg disability.  However, as he has continued to complain of pain in his left leg, the Board finds that a new examination is warranted to determine the nature and etiology of any current left leg symptoms.

The Board notes further that the record suggests there may be outstanding records from the Social Security Administration relevant to this case.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to obtain any relevant outstanding VA and private medical records, as well as all medical records associated with the Veteran's Social Security Disability Insurance (SSDI) file (if any), and associate them with the claims file.  

2.  Following completion of instruction 1 above, afford the Veteran a VA examination to assess the severity of his service-connected Morton's neuroma, left third metatarsal, residual of stress fracture; to determine the nature, etiology of any currently diagnosed left foot disability other than Morton's neuroma; and to determine the nature and etiology of any left leg disability.  The Veteran's claims file must be provided to the examiner.  The examiner must obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination must be noted in the report of the evaluation.  Any testing deemed necessary must be performed.  

Morton's neuroma-The examiner is advised that testing of joints must include testing for impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Range-of-motion testing for painful motion should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The examiner must express an opinion on whether pain from the Morton's neuroma could significantly limit the Veteran's functional ability, and that determination should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. The examiner must attempt to elicit information directly from the Veteran as well as from the record regarding the severity, frequency, duration, and functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees cannot be given. Any general inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).   

Left leg and left foot-For each left leg and left foot disability diagnosed other than Morton's neuroma, the examiner should offer comments and an opinion addressing the following: 

(a) Whether it is at least as likely as not that the diagnosed disability began during service, or is causally or etiologically due to symptoms experienced during service; 

(b) Whether it is at least as likely as not that the diagnosed disability is caused by the service-connected Morton's neuroma, including any required treatment, to include surgeries; and

(c) Whether it is at least as likely as not that the diagnosed disability is aggravated beyond its natural progression by the service-connected Morton's neuroma, including any required treatment, to include surgeries.

 "Aggravated" in this context means a persistent worsening of the underlying condition, as opposed to a temporary or intermittent flareup of symptomatology which then resolves to the baseline level.   If such a worsening is present, the examiner should indicate, to the extent possible, the approximate level of severity of the disorder before the persistent worsening (i.e., a baseline), as well as after the worsening.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating any requested opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

A complete rationale must be given for all opinions and conclusions expressed.  If it is not possible to provide a requested opinion without resorting to speculation, the examiner should state why speculation would be required (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

3.  After completion of the above, and any other development deemed necessary, readjudicate the issues currently on appeal, to include readjudication of the service connection claims on a secondary basis under 38 C.F.R. § 3.310.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


